392 F.2d 575
Robert CAMACHO, Appellant,v.UNITED STATES of America, Appellee.
No. 21736.
United States Court of Appeals Ninth Circuit.
January 15, 1968.

David C. Schutter (argued), John J. Flynn, Charles D. Roush, Phoenix, Ariz., for appellant.
Lawrence Turoff (argued), Asst. U. S. Atty., Edward E. Davis, U. S. Atty., John L. Augustine, Asst. U. S. Atty., Phoenix, Ariz., for appellee.
Before HAMLIN and DUNIWAY, Circuit Judges, and BOLDT, District Judge.
PER CURIAM.


1
In the argument on appeal, counsel agreed that other than the citation of Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, there is nothing in the record before this court showing either the facts found or the legal basis for the suppression ruling in the order of the district court dated September 27, 1966.


2
In order to properly determine questions presented on this appeal, the record on appeal should be supplemented by a statement of the specific facts found by the district court and the particular concept of Miranda applied to the facts found in the suppression ruling referred to.


3
The cause is remanded for the district court to make and file as part of the record on appeal a statement of the specific facts found upon the evidence and record presented in the suppression hearing and the particular principles of law applied thereto in the suppression ruling. The statement of the district court should include findings: whether warnings of appellant's constitutional rights were given to him, and, if so, the time, maker and content of each such warning; all statements of and to appellant considered pertinent to the suppression ruling; whether appellant requested counsel and, if so, the time and content of each such request and to whom it was made. The fact findings should be stated in the sequence and context in which they occurred.


4
It is so ordered.